Citation Nr: 1209188	
Decision Date: 03/12/12    Archive Date: 03/28/12	

DOCKET NO.  08-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for sleep apnea prior to September 26, 2009, and in excess of 50 percent as of that date.  

2.  Entitlement to a compensable disability rating for chondromalacia of the right patella prior to February 17, 2010, and in excess of 10 percent as of that date.

3.  Entitlement to a compensable disability rating for chondromalacia of the left patella prior to February 17, 2010, and in excess of 10 percent as of that date.  

4.  Entitlement to a compensable disability rating for a bilateral foot disorder prior to January 29, 2010, and in excess of 10 percent from that date.

5.  Entitlement to an initial rating higher than 10 percent for cervical spine strain with degenerative disc disease.  

6.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for a right hand disability.  

10.  Entitlement to service connection for a left hand disability.

11.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Roanoke, Virginia. 

A review of the record reveals that service connection is in effect for a number of disabilities.  With consideration of the bilateral factor, a combined rating of 80 percent has been in effect since February 17, 2010.  The record also reflects the Veteran is in receipt of military retired pay.

The appeal is REMANDED to the RO by way of the Appeals Management Center, in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

In a January 2012 communication, the Veteran stated that he wanted to appear at a hearing before a Veterans Law Judge at the Roanoke RO.  Such hearings are scheduled by the RO.

In view of the foregoing, the case is REMANDED for the following:  

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Roanoke RO at the earliest available opportunity, in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



